Citation Nr: 1302629	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-24 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, claimed as patellofemoral syndrome (PFS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1999 to April 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  By that rating action, the RO, in part, denied the Veteran's claim for service connection for a bilateral knee disorder.  The Veteran appealed this rating action to the Board. 

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at the above-cited RO.  A copy of the hearing transcript has been associated with the claims files. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional substantive development is necessary prior to appellate review of the claim for service connection for a bilateral knee disorder, claimed as PFS. 

The Veteran claims service connection for a bilateral knee disorder, claimed as PFS. He contends that he currently has a bilateral knee disorder that is the result of the rigors of basic training (e.g., running).  (Transcript (T.) at page (pg.) 3)).  He maintains that he sought treatment for his knees on a number of occasions during his longstanding period of active military service.  He maintains that he has continued to have knee-related problems since he was discharged from active duty in April 2005.  (T. at pages (pgs.) 4, 5)). 


The Veteran's service treatment records (STRs) reflect that he was initially diagnosed with PFS/tendonitis of both knees in July 1999.  At that time, the Veteran gave a history of having had bilateral knee pain for the previous three (3) to four (4) weeks that started as an ache when he marched and ran.  In August 1999, the Veteran was placed on duty restriction and was instructed not to march or jump and to run at his own pace.  In mid-August 1999, the Veteran was seen for a follow-up appointment regarding his knee pain.  The examining clinician noted that the Veteran had experienced a lot of pain in his knees with running and that he was on a non-expired waiver.  It was noted that the Veteran had not sustained any specific injury to the knees.  The examining clinician diagnosed the Veteran with bilateral knee pain-probable PFS.  An October 2000 Physical Therapy Consultation form reflects that the Veteran complained of bilateral knee pain, which was greater on the right knee than the left.  The examining clinician noted that the Veteran had sought treatment during the previous year for bilateral PFS of the knees that had resolved with rest and medication.  A physical evaluation of the knees was positive for crepitus of the left knee.  Strength was 4/5 of both knees.  X-ray interpretations of the knees revealed normal knees, bilaterally.  The examiner entered an assessment of PFS of both knees.  

The Veteran canceled a follow-up appointment on his knees that was scheduled in November 2000.  He related that he felt much better, that his knee pain had resolved, and that he wanted to discontinue his physical therapy.  A July 2003 Post-Deployment report reflects that the Veteran denied having had swollen, stiff or painful joints.  He indicated that during deployment, his health had either stayed the same or had improved.  The Veteran indicated that he did not have any medical problems during his deployment.  On a March 2005 Report of Medical Assessment, the Veteran stated that he had received treatment for an unrelated spine injury, and that he intended to seek VA compensation benefits for an unrelated disability.

In May 2007, just two (2) years after his discharge from active military service, the RO received the Veteran's initial claim for VA compensation for a bilateral knee disability.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in May 2005). 

Post-service evidence of record includes VA treatment and examination reports, dated from 2005 to 2010.  In January 2007, the Veteran received treatment for a right knee sprain as a result of a fall a few days previously.  At that time, the Veteran did not provide any in-service history with respect to either knee.  X-ray interpretations of the right knee revealed minor narrowing of the medial compartment joint space.  (See January 2007 VA treatment report). 

In light of the above-cited STRs showing that the Veteran had sought treatment for PFS of both knees in July and August 1999 and October 2000; his testimony of having experienced a continuity of bilateral knee pain since service discharge in April 2005; and VA's receipt of an initial claim for compensation benefits for a bilateral knee disorder just over two (2) years after the Veteran's discharge from active military service in April 2005, the Board finds that a VA examination with an etiology opinion is necessary to determine whether any currently diagnosed bilateral knee disorder is related to military service, to include the clinical findings of PFS in both knees.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate medical specialist to determine the nature and extent of his bilateral knee disorder. 	The following considerations will govern the examination: 
   
a.  The claims files, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. After conducting any interviews with the Veteran or any appropriate clinical testing, the examiner must express an opinion as to whether it is as likely as not (50 percent or greater probability) that any currently diagnosed bilateral knee disorder is causally related to active military service, or whether arthritis of either knee was manifested to a compensable degree within a year of discharge from active military service in April 2005.  

The examiner must state the medical basis for any opinion expressed.  In reaching his or her opinion, the examiner is requested to comment on the following evidence:  (i) clinical notations of PFS/tendonitis of the knees in July and August 1999 and October 2000; and, (ii) x-ray evidence of narrowing of the medical compartment joint space of the right knee in January 2007.
   
A complete rationale must be provided for all opinions expressed. 

If the examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 38  (2010). 

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim for service connection for a bilateral knee disorder.  The consequences for failure to report for a VA examination without good cause may include rating the claim on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 
   
3.  After the above has been completed, the RO/AMC should review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reviewer report and examination report.  If any report does not include responses to the specific opinions requested, the report must be returned to the examiner for corrective action. 
   
4.  Thereafter, the RO/AMC should re-adjudicate the Veteran's claim for service connection for a bilateral disorder in light of all of the evidence of record. 
   
If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issue currently on appeal.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


